DETAILED ACTION
This office action is in response to applicant’s filing dated August 10, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-21 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed August 10, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 6-10, and addition of new claim(s) 11-21. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-5, drawn to a therapeutic agent for inflammatory bowel disease comprising as an active ingredient a compound of general formula (I).
Group II, claim(s) 6-21, drawn to method for treating inflammatory bowel disease by administering the therapeutic agent for inflammatory bowel disease of general formula (I).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
 For any one of Groups I-II elected, Applicant is required to elect a single disclosed compound of the Formula (I) by election of each variable at a level that defines a single compound.
Upon election of a species, Applicant is required to disclose:
1 – Name and structure of the elected species
2 – the location of the elected species within the claims and/or specification
and
3 – the claims that read on the elected species

If Applicant elects Group II, Applicant is further required to elect a single disclosed inflammatory bowel disease such as from those listed in claims 8-13 (e.g. ulcerative colitis).  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a compound of formula (I) for inflammatory bowel disease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kuribayashi et al (EP 2,492,266 B1) and Christodoulou et al (European Journal of Internal Medicine, 2000; 11:222-227).  Kuribayashi teaches a pharmacological composition comprising as an active ingredient a compound of formula (1) (claims 1 and 19) wherein the compound of formula (1) is ({[5-hydroxy-2-({1-[4’-(hydroxymethyl)biphenyl-4-yl]piperidin-4-yl}methyl)-6-methylpyrimidin-4-yl]carbonyl}


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The compound taught by Kuribayashi is a compound of instantly claimed formula (I) wherein R1 is a hydroxy C1 alkyl group.  Kuribayashi teaches the composition is useful for treating anemia (claim 20) wherein the anemia is anemia incidental to chronic diseases (claim 21).  Kuribayashi does not explicitly teach the chronic disease is inflammatory bowel disease.  However, Christodoulou teaches anemia is a common problem in inflammatory bowel disease (IBD) (abstract); correction of anemia in inflammatory bowel disease patients significantly improves their quality of life, their tolerance to disease, and their physical ability, and it protects them from cardiac complications and from the risks of blood transfusions (page 226, left, 2nd paragraph).  It would have been prima facie obvious to one of ordinary skill in the art to administer the compounds taught by Kuribayashi as useful to treat anemia to treat anemia in inflammatory bowel disease since anemia is a common problem in inflammatory bowel disease and correction of anemia in inflammatory bowel disease patients significantly improves quality of life and tolerance to disease.  Therefore, since the technical feature, i.e. a compound of formula (I) for inflammatory bowel disease is suggested by the prior art, the technical feature lacks an inventive step. As such the technical feature linking inventions of Groups I-II does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art.  Accordingly, 
	
	
Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




	/Rayna Rodriguez/             Examiner, Art Unit 1628